       Case 3:19-cv-10170-BRM-LHG Document 175 Filed 03/13/20 Page 1 of 1 PageID: 10016


          300 Carnegie Center | Suite 220 |Princeton, NJ 08540
          A Pennsylvania LLP | Stephen M. Orlofsky, New Jersey Administrative Partner
          blankrome.com



           Phone:         (609) 750-2646

           Fax:           (609) 897-7286

           Email:         orlofsky@blankrome.com



                                                                             March 13, 2020

          Via ECF
          Hon. Lois H. Goodman
          United States Magistrate Judge
          United States District Court for the District of New Jersey
          Clarkson S. Fisher Building & U.S. Courthouse
          402 East State Street
          Trenton, NJ 08608

                    Re:      Sandoz, Inc. and RareGen, LLC v. United Therapeutics Corporation
                             and Smiths Medical ASD, Inc., Civil Action No. 3:19-cv-10170 (BM) (LHG)

          Dear Judge Goodman:

                 We, along with Williams & Connolly LLP, represent Defendant United Therapeutics
          Corporation (“UTC”) in the above matter. In light of current events related to the COVID-19 virus,
          we write to request that the Rule 16 conference scheduled for March 27, 2020 at 10:00 a.m., be
          conducted telephonically. All parties join in this request.
                 .

                                                                             Respectfully submitted,

                                                                             /s/ Stephen M. Orlofsky
                                                                             STEPHEN M. ORLOFSKY

          SMO:
          Cc:  Counsel of Record (via ECF)




                                                        Blank Rome LLP | blankrome.com


133176.00608/122861667v.1
